Case 1:20-cv-02761-AT Document 40-1 Filed 09/18/20 Page 1 of 4




                EXHIBIT 1
             Case 1:20-cv-02761-AT Document 40-1 Filed 09/18/20 Page 2 of 4



From:               Rich, Michawn (CDC/OD)
Sent:               30 Apr 2020 18:09:12 +0000
To :                Oury, Rachael;Bonds, Michelle E. (CDC/OD/OADC);Galatas, Kate
(CDC/OD/OADC);Lepore, Loretta (CDC/OD/OCS)
Subject:            Rundown

DELIBERATIVE/PRE
               DECISIONAL

All - below is a rundown of sorts that I put together for Rachael that may help her navigate the new
role. We can discuss on the call today.

CDC Process
Internal media inquiries and discussion :
 • Send the press inquiries to:
         o CDCIMS JIC (Joint Information Center) Media -2 eocjicmedia2@cdc .gov
         o Ben Haynes fxq2@cdc.gov
         o Kristen Nordlund hok4@cdc.gov
         o Tom Skinner tws3@cdc .gov
         o Cc: Loretta Lepore phf7@cdc.gov
         o Cc: Michelle Bonds meb0@cdc .gov
         o Cc: Kate Galatas kkg2@cdc.gov
 • Every interview MUST be audio recorded .
 •   You need to approve all interview requests (print, tv, radio, podcast, etc) BEFOREthey go to HHS or
     OVP for approval.
         o Just because there are outstanding requests or folks keep getting asked to do a particular
             interview does not mean it has to be fulfilled  -I                    (b)(5l


                                                                 (b){5)


         o    NOTE: as a rule, do not send up requests tha t ask to do profile pieces - these are not
              allowed at the moment .
         o    NOTE: as a rule, do not send up requests for Greta Van Sustern or anyone affiliated with
            Voice of America because of this: https ://www.whi t ehouse .gov/articles/amid -a-pandem ic-
            vo ice-of -america-spends -your -money -to-promote -foreign -propaganda/
For Dr. Redfield media
 • Loretta Lepore oversees all of his media and Tom helps her.
 •   Paul Fulton kwf8@cdc.gov is in charge of booking most of his interviews.
•    These are the outstanding interview requests that we have for Dr. Redfield!            (b)(5)
             (b)(5)      I                                                        ~------~
         o Larry O'Connor's Los Angeles Radio Show
         o AARP online interview
         o Current TV News
         o Magic 106.7 FM Radio in Boston, Mass
         o PBSFrontline in late May (t his is a documentary piece and must be recorded closer to the air
           date) .
•                                                       (b)(5)
           Case 1:20-cv-02761-AT Document 40-1 Filed 09/18/20 Page 3 of 4



       o   After you confirm an interview send a document to Loretta and Paul with this information:
                          Time of interview
                          Outlet
                          Whether it is live or taped
                          How long the interview will be
                          Reporter conducting the interv iew
                          Booker contact
                          Producer contact (if you have it)
                          On site contact
                          Topics
                          Location of interview
                          Parking directions if necessary
                          Biography of reporter conducting interview
        o NOTE: Dr. Redfield can do FOXNews, FOX Business, NBC, or CNBCinterviews from the Hall of
           States Satellite Studio in D.C.
        o NOTE: Dr. Redfield can do other interviews from the HHSstudio in D.C. if it is available -
           sometimes he can bump someone if he is higher up on the leadership board.
                          Email M ichael Wilker M ichael.Wi lker@hhs.gov, Steven Hamberg
                          shamberg@hhs .tv , Karen Foster kfoster@hhs.tv , Morgan Courbois
                          mcourbois@h hs.tv, and Samuel Nix Samuel.Nix@hhs.gov to see if the studio is
                          available.
For Dr. Schuchat and Dr. Butler media
 • Ana Toro pvgl@cdc.gov is in charge of booking most of their interviews.
         o This is the only outstanding request we haven't booked for Dr. Butl er l           (b)(5)

           I       I
              (b)(5) FOX5 Good Day New York                                       ,....._
                                                                                       _______         __.


HHS Process
• NOTE: The new HHScomms leadership wants to focus on local media.
       o Send any good local media stories to Brad Traverse Brad.Traverse@hhs.gov
•   All press materials (releases, statements, etc.) need to be submitted to releases@hhs.gov for
    clearance
•   All media inquiries (requests for interviews, written responses to reporter questions, etc.) need to
    be submitted to interviews@hhs.gov . These include any incoming that may come through FEMA to
    the HHSteam embedded there.
•   HHS will triage the submissions to determine which ones require  I             (b)(5)

    Certainly, if you have a recommendation on that when you submit, please share that as well.
    Likewise, if you are contacted directly b~ (b)(5) r ith a request for a media inquiry, create or
    approve a press material, etc., please be sure to loop in HHS, so they can maintain situational
    awareness.
•   Cc: Ben, Michelle, Kate, Kristen, Loretta, and Tom on emails to HHSthat seek approval on
    interviews, releases, op-eds, etc.

OVP Process

                                                (b)(6); (b)(5)
          Case 1:20-cv-02761-AT Document 40-1 Filed 09/18/20 Page 4 of 4




                                                     (b)(6); (b)(5)




Daily FEMACalls
•   You will receive a daily email from someone in the JIC at CDC(eocevent202@cdc .gov ) with a
    rundown of press and events for the day around 9:30am . You can pull fro m that to report out on the
    daily 10:15am FEMA calls.
•   You can also ask Loretta for Dr. Redfield' s schedule to see if you can pull anything from that to
    report out on the FEMA call.
•   Following each call, send your readout to Ben Haynes and Carrie Harmon qbj2@cdc.gov . They send
    it to HHS at the end of the day up to HHSwith other CDCitems .

Op-ed Process
    • Follow the CDCand HHSapproval process above.
    • Once app roved by CDCand HHS, j~----------                             (b_)(_
                                                                                  S-l ---------~
                                 (b}(5)




            :1
             ------------
                                                            (b)(5); (b)(6)


                                                  -------------------~
            o   Attach   the op-ed and provide this information in your email :
                     •    Topic:
                     •    Byline:
                     •    Target Audience:
                     •    Target Outlet :
                     •    Driver:
                     •    Three Key Messages:

                                                    ###
